  Case 3:19-cv-00477-REP Document 10 Filed 09/10/19 Page 1 of 2 PageID# 73



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


TREVOR FITZGIBBON,                               )
                                                 )
                  Plaintiff,                     )
                                                 ) Civil Action No. 3:19-cv-477-REP
       vs.                                       )
                                                 )
                                                 )
JESSELYN A. RADACK,                              )
                                                 )
                  Defendant.                     )

       NOTICE OF MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

       PLEASE TAKE NOTICE THAT Defendant, Jesselyn A. Radack (“Defendant” or

“Radack”), by counsel, and pursuant to E.D. Va. Loc. Civ. R. 5, has moved this Court for leave to

file under seal the Confidential Settlement Agreement referenced as Exhibit A to the Defendant’s

Memorandum in Support of Motion to Dismiss (Dkt. No. 7).

       Parties and non-parties may submit memoranda in support of or in opposition to the Motion

within seven (7) days after the filing of the Motion to Seal, and they may designate all or part of

such memoranda as confidential. Any information designated as confidential in a supporting or

opposing memorandum will be treated as sealed pending a determination by the Court on the

motion to seal.

       Any person objecting to the Motion must file an objection with the Clerk within seven (7)

days after the filing of the Motion to Seal and if no objection is filed in a timely manner, the Court

may treat the Motion as uncontested.
  Case 3:19-cv-00477-REP Document 10 Filed 09/10/19 Page 2 of 2 PageID# 74



       Dated this 10th day of September, 2019




                                           ___/s/_D. Margeaux Thomas___________
                                           D. Margeaux Thomas (VSB #75582)
                                           The Thomas Law Office PLC
                                           11130 Fairfax Blvd., Suite 200-G
                                           Fairfax, VA 22030
                                           Telephone: 703.957.2577
                                           Facsimile: 703.957.2578
                                           Email: mthomas@thomaslawplc.com
                                           Counsel for Defendant Jesselyn A. Radack


                              CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, a copy of the foregoing document was filed

with the Court electronically. Notice of this filing will be sent automatically by the Court’s

CM/ECF system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                  /s/ D. Margeaux Thomas__________
                                                  D. Margeaux Thomas (VSB #75582)
